Citation Nr: 1742897	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease claimed as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1967 and additional duty with the Marine Corps Reserve.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Seattle, Washington, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for ischemic heart disease.  The Veteran appeared at a March 2016 hearing before the undersigned Veterans Law Judge at the Los Angeles, California, Regional Office (RO).  A hearing transcript is of record.  In September 2016, the Board remanded the Veteran's claim for additional development of the record.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In the September 2016 remand instructions, the Board requested that the Veteran be provided a VA heart examination conducted by a cardiologist.  The Veteran was provided a December 2016 VA heart examination conducted by a VA physician's assistant.  The physician's assistant concluded that the Veteran did not "now have or has he/she ever been diagnosed with a heart condition;" he had been diagnosed with paroxysmal supraventricular tachycardia; he was found to have cardiac hypertrophy on electrocardiographic study; and "there were no findings of ischemic heart disease in this veteran."  

The Board requested that the Veteran be provided a VA heart examination that was conducted by a cardiologist.  The resulting examination was instead conducted instead by a physician's assistant.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that further VA heart evaluation is required to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a heart VA examination with a cardiologist to assist in determining the nature and etiology of any recurrent heart disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Confirm that the examiner is a cardiologist and a medical doctor.  

(b)  Diagnose all heart disabilities found.  The examiner must specifically state whether or not the Veteran has ischemic heart disease.  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified heart disability had its onset during active service, was present during service, or is related to any incident of service, including presumed herbicide agent exposure while in the Republic of Vietnam?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any recurrent heart disability is due to the service-connected disabilities, to specifically include posttraumatic stress disorder and diabetes mellitus?  

(e)  Is it at least as likely as not (50 percent probability or greater) that any identified heart disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities, to specifically include posttraumatic stress disorder and diabetes mellitus?  

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

